JUDGE PAYNTER
delivered ti-ie opinion of the court.
Certain tracts of land belonging to J. M. Harned were sold under a judgment of the Bullitt Circuit Court to satisfy a judgment in favor of the appellee, Mutual Life Insurance Company of Kentucky. The appellant, Napper, became the purchaser, at the price of something over $6,-000, but refused to execute bond for the purchase money, as required by the judgment. The commissioner reported to the court'the facts with reference to the sale of the property to the appellant, and the further fact that he had refused to execute bond for the purchase money. The appellee proceeded by rule against the appellant to obtain an order requiring him to execute the bonds fop the purchase price of the lands, and that he be adjudged to be liable to the appelleé for the amount of the purchase price, less the amount which the land should bring on a resale. To this rule the appellant filed a response, the sufficiency of which is involved on'this appeal.
It appeared that the debtor, J. M. Harned, and his brother, J. H. Harned, became the owners, as joint tenants, through their deceased father, of certain tracts of land, and made a partition between themselves of the lands which they thus held. J. M. Harned took the land which was sold in these proceedings as his share, and the brother, J. H. Harned, took other lands, which they owned jointly. A’ deed’ of partition was made, but the wife of J. H. Harned did not appear in the deed as a grantor, but she signed and acknowledged it. Therefore it is contended that the title to the land was not 'perfect, because she had not relinquished her inchoate right of dower in the part which had been assigned to J. M. Harned. The wife had an *137inchoate right of dower in the land held jointly by the brothers. J. M. Harned could have gone into court, and asked and obtained a partition of the land, without the consent of his brother’s wife, and without being required to make her a party to the proceedings, and the title to land assigned to him in such a proceeding would not be clouded because she would take dower in the part which was assigned to her husband. If the land could be partitioned in the manner indicated, then the joint tenants could, by an agreement between themselves, avoid the necessity of a suit, and accomplish the same purpose. It is an incident to an estate in common that either tenant may be compelled to make partition. The wife of one of them, by her marriage, gains an inchoate right to dower, subject to such a contingency, by which her interest may be increased or diminished. This doctrine is supported by the opinions of many courts of last resort in the country. Potter v. Wheeler, 13 Mass., 504; Lloyd v. Conover, 25 N. J. Law, 51; Wilkinson v. Parish, 3 Paige, (N. Y.), 658.
We concede the claim of counsel for appellant that a widow may be endowed of an interest in land which her husband held as joint tenant. Davis v. Logan, 9 Dana, 185. But this does not militate against the views we have expressed.
It is not averred in the response that the Ricketts mortgage debt on the land had not been paid at the time the appellant became the purchaser of the property. It is, however, alleged that the mortgage had not been released or relinquished in any way “of record” in the clerk’s office; but it may be true there had been no release of record of the mortgage, still, if the debt had been paid, it was not a subsisting lien upon the property. Besides, *138pending the .proceedings, it was made tb appear that the mortgage had been actually released. The land was not incumbered by the lien held by Michael Tewell, J. F. Mullins, Martha Mullins and J. H. Harned. It was adjudged in Harned, &c. v. Mutual Life Insurance Co. of Kentucky, (opinion delivered Oct. 14, 1899), [53 S. W., 27], that the writing relied upon did not create a lien upon the property.
The judgment under which the appellant became the purchaser was rendered on proceedings had in this action against a previous purchaser on sale bonds which he had executed, and it was done by notice and rule in this action. It is contended that the court erred in summarily rendering the judgment under which the sale was made. The parties were before the court in that proceeding, and the judgment was not void. This court has held that such a proceeding can be had. It was said in Page v. Hughes’ Heirs, 9 B. Mon., 115: “The chancellor has the power, after a failure of a purchaser of property sold by his order to pay for it, to order its resale, which may be for cash or on a credit, as the chancellor may deem most proper.” It was said in Lloyd, Trustee, v. Wagner, Assignee, &c., 93 Ky., 653, [21 S. W., 337]; “We see no reason why the chancellor could not resell the property. It left the securities in the purchase-money bonds liable for any deficit, and it is the constant practice of courts of chancery to resell where the purchaser fails to pay.”
We have noticed only such questions raised by the response as we deem necessary to be considered.
The judgment is affirmed.